DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
 
Response to Arguments
Regarding the previous 35 USC 101 rejection, the previous 35 USC 101 rejection is withdrawn in light of the present claim amendments in light of Applicant’s specification.
Regarding the previous claim objections, the previous claim objections are withdrawn in light of the present claim amendments.
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for the matter specifically challenged in the argument. Examiner notes that Applicant’s specification recites [0357]-[0358]: Additionally, processing device 110 may determine that there is at least some likelihood that a pedestrian is present in the obscured region. For example, a pedestrian occlusion zone may include a crosswalk, sidewalk, and/or parking lot. Objects obscuring these regions may include another vehicle, a truck, a tree, a building, and/or a sign.; under broadest reasonable interpretation and in light of Applicant’s specification and the 35 USC 112b rejection below, Ohmura discloses wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles by determining that a specific type of virtual object can exist in the connection region having a blind area according to a location of the detected connection path; Ohmura identifies a chance that a vehicle can exist in the blind area and determines the virtual object detected at an intersection is a vehicle that exists in the blind area according to the location of the detected connection path (see at least abstract, [0065]).  Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection relies on a combination of references not applied in the prior rejection of record.  Accordingly, a prior art rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 66-75, 77-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 recites the limitation "the identification of the hidden road entrance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 75 recites the limitation “wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles”; however, it is unclear to whether the limitation refers to a different likelihood than the identified likelihood of a target vehicle being present in the hidden road entrance as previously recited in independent claim 66.  It is unclear to whether one or more vehicles includes the target vehicle.  The metes and bounds required by the limitation “wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles” are unclear.  
Claim 85 recites the limitation "the identification of the hidden road entrance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 86 recites the limitation "the identification of the hidden road entrance".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 66-68, 73, 75, 77-83, 85-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180056997 (“Ohmura”) in view of US 20130223686 (“Shimizu”) further in view of US 20100030474 (“Sawada”).

As per claim(s) 66, 85, and 86, Ohmura discloses a navigation system for a host vehicle, the system comprising: at least one processing device comprisinq circuitry and havinq access to a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to: 
receive a plurality of images acquired by a camera, the plurality of images being representative of an environment of the host vehicle (see at least abstract, [0051]: in the imaging range R, a hatched region Rb hidden behind the side wall W becomes a blind area from the vehicle 1, [0064]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child)); 
analyze at least one of the plurality of images to identify at least one occlusion zone in an environment of the host vehicle (see at least abstract, [0051], [0064]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6); 
analyze the at least one of the plurality of images to identify a portion of a lane (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6, [0083] 2a: traveling lane [0084] 2b: opposite lane); 
determine, based on the identified portion of the lane, the identified occlusion zone includes a hidden road entrance (see at least abstract, [0051], [0063]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6); 
cause a navigational change for the host vehicle based on the identification of the hidden road entrance in the identified occlusion zone (see at least abstract, [0051], [0064]-[0072]: ECU 10 (speed distribution area setting section 12) operates to set a speed distribution area with respect to the object and/or the virtual object (S13). In FIG. 2, the speed distribution area 40 is set with respect to the vehicle 51; based on the set speed distribution area(s), the ECU 10 (the course calculating section 14) operates to calculate a travelable course of the vehicle 1 and a set vehicle speed or a target vehicle speed at each position on the course, according to the situation. The set vehicle speed is calculated such that, at each point on the course, a relative speed of the vehicle 1 with respect to the object and the virtual object becomes equal to or less than the allowable upper limit value V.sub.lim in the speed distribution area, and a change in the vehicle speed along the course becomes smooth), and 
cause a navigational change for the host vehicle based on the identification of the hidden road entrance in the identified occlusion zone (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
Ohmura discloses wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles by determining that a vehicle exists in the connection region from determining that a specific type of virtual object exists in the connection region having a blind area according to a location of the detected connection path (see at least abstract, [0065]).  Ohmura does not explicitly disclose identify a likelihood of a target vehicle being present in the hidden road entrance; and cause a navigational change for the host vehicle based on the likelihood.
However, Shimizu explicitly teaches identify a likelihood of a target vehicle being present in the hidden road entrance (see at least abstract, [0023], [0090]: For example, a table such as that illustrated in FIG. 5 is prepared with the presence probability with respect to a pedestrian, and a table such as that illustrated in FIG. 6 is prepared with the presence probability with respect to the vehicle itself., [0212]-[0215]: identifies in local map data a blind-spot region where a movable object is possibly present based on a blind-spot region formed by a stationary object as viewed from the vehicle itself detected by the environment detection section 40 and based on map data. The blind-spot region identification section 742, as illustrated in FIG. 23, sets for the identified blind-spot region a presence probability of a pedestrian and a presence probability of a vehicle based on a blind-spot distance d of the blind-spot region (indicating the road width of the blind-spot region when the blind-spot region is on a road) in a presence probability map; The blind-spot region identification section 742 also sets a vehicle presence probability to 0.2 when the blind-spot distance d is the threshold value Dx1 or lower, and sets the vehicle presence probability to 1.0 when the blind-spot distance d is greater than the threshold value Dx1. The blind-spot region identification section 742 is accordingly able to set a higher vehicle presence probability the greater the blind-spot distance d. Note that the blind-spot distance d of the blind-spot region may be derived using a road width information database of a navigation system., [0228]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the invention as disclosed by Ohmura by incorporating the teachings of Shimizu in order to predict a future position of a hypothetical movable object and to help determine collision danger.
However, Sawada teaches cause a navigational change for the host vehicle based on the likelihood (see at least abstract: a warning is output for the second-type obstacle (S5); danger of a collision, and auto braking or evasive steering (S7) are performed. By doing so driving support is performed with appropriate timing for both obstacles that are visually recognizable to the driver of a vehicle and obstacles that are visually unrecognizable to the drive, and safety is maintained, [0026]: control unit 6 also determines the collision risk, which indicates the degree of collision risk with each obstacle, and when the collision risk indicates a possibility of collision that is equal to or greater than a set value, performs driving support to avoid collision by outputting a warning to the driver via the display 21, performing forced deceleration via the auto-braking control device 22, and/or performing evasive steering via the auto-steering control device 23, [0030]: first vehicle 51 that is detected by the stereo camera 3 is an obstacle that is in the range of view of the driver of the vehicle and can be visually recognized by the driver, while the second vehicle 52 that is not detected by the stereo camera 3 is hidden by the building 50 and cannot be seen by the driver, and is an obstacle that cannot be recognized by the driver, [0032]-[0034]: collision risk of an obstacle can be calculated based on the time that the vehicle and the obstacle will arrive at an intersection, or on the probability that an obstacle exists, [0043], [0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to provide the invention as disclosed by Ohmura by incorporating the teachings of Sawada in order to improve safety.

As per claim(s) 67, Ohmura discloses wherein the hidden road entrance includes at least one of a merge lane, a traffic circle, a side street, or a driveway (see at least abstract, [0013]: the connection path is a side road connected to the traveling road, or a space defined between two structural objects arranged along the traveling road, [0036]: side road).
As per claim(s) 68, Ohmura discloses wherein the identified occlusion zone includes a region of the environment of the host vehicle that the at least one processing device determines, based on analysis of one or more of the plurality of images, is obscured from view by the target vehicle (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6).
As per claim(s) 73, Ohmura discloses wherein the at least one indicator that the identified occlusion zone includes a hidden road entrance includes a detected gap between buildings or trees on a roadside (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6).
As per claim(s) 75, Ohmura discloses wherein the at least one processing device further determines that the hidden road entrance has at least some likelihood of including one or more vehicles (see at least abstract, [0051], [0064]-[0065]: a blind area detection processing of determining whether or not there is a blind area in which an object is hidden in the detected connection path (S12). In this blind area detection processing, based on the image data, the ECU 10 operates to determine that there is a blind area, when at least a part of the connection region is hidden by a construction or the like located on the side of the vehicle 1, in a range from a road surface to a given height position (e.g., in the range of 0 m to 3 m) and by at least a given breadth (e.g., by an area occupied by a child); when it is determined that there is a blind area, the ECU 10 operates to assume that a specific type of virtual object exists in the connection region having the blind area. In the example depicted in FIG. 5, it is assumed that the virtual object 52 (vehicle) exists in the connection region 6; The type of the virtual object to be identified can be set according to a location of the detected connection path.).
As per claim(s) 77, Ohmura discloses wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 78, Ohmura discloses wherein the navigational change for the host vehicle includes slowing the host vehicle (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 79, Ohmura discloses wherein an amount that the host vehicle is slowed depends on a type of road entrance determined to be present in the occlusion zone (see at least abstract, [0062]-[0067], [0071]: vehicle 1 is automatically decelerated, claim 1).
As per claim(s) 80, Ohmura discloses wherein an amount that the host vehicle is slowed depends on a distance between the host vehicle and the road entrance determined to be present in the occlusion zone (see at least abstract, [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 81, Ohmura discloses wherein the navigational change for the host vehicle includes moving the host vehicle away from the identified occlusion zone (see at least abstract, [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 82, Ohmura discloses wherein an amount that the host vehicle is moved depends on a type of road entrance determined to be present in the occlusion zone (see at least abstract, [0055], [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).
As per claim(s) 83, Ohmura discloses wherein an amount that the host vehicle is moved depends on a distance between the host vehicle and the road entrance determined to be present in the occlusion zone (see at least abstract, [0055], [0062]-[0067], [0071], claim 1: wherein the speed distribution area is set such that the allowable upper limit value becomes lower as a distance from the object becomes smaller; and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the vehicle to prevent the vehicle speed of the vehicle from exceeding the allowable upper limit value in the speed distribution area).

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Shimizu in view of Sawada further in view of US 20160161270 (“Okumura”).
As per claim(s) 69, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane.
However, Okumura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane (see at least abstract, [0003], [0024]-[0026]: lane merge situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane as taught by Okumura in order to safely implement autonomous decision making at the intersection. 

Claim(s) 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Shimizu in view of Sawada in view of Okumura, and further in view of US 20180164816 (“Hashimoto”).

As per claim(s) 70, Ohmura discloses wherein determining that the identified occlusion zone includes a hidden road entrance (see at least abstract, [0051], [0064]-[0065]). 
Ohmura does not explicitly disclose wherein determining includes a detected sign recognized as associated with a merge lane.
However, Okumura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane (see at least abstract, [0003], [0024]-[0026]: lane merge situation).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a merge lane as taught by Okumura in order to safely implement autonomous decision making at the intersection. 
However, Hashimoto teaches wherein determining is further based on a detected sign recognized as associated with a merge lane (see at least abstract, [0068]: lane merging can be detected based on the lane information 83 or the sensor detected information 84 (specifically, results of recognition of traffic signs, white lines, and the like)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining is further based on a detected sign recognized as associated with a merge lane as taught by Hashimoto in order to accurately judge blinker flashing of another vehicle. 

Claim(s) 71, 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Shimizu in view of Sawada further in view of US 20200035102 (“Satomura”).
As per claim(s) 71, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle. 
However, Satomura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle (see at least abstract, [0060]: In a case where the type of road sign is the road sign 38 indicating the roundabout 37 as illustrated in FIG. 4, the drive assist device 10 identifies, on the basis of the road form, a road area in the present road 31 extending to the entrance to the roundabout 37, and designates the road area as the assist area 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a traffic circle as taught by Satomura in order to provide appropriate drive assistance according to road conditions. 

As per claim(s) 72, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle. 
However, Satomura teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle (see at least abstract, [0060]: In a case where the type of road sign is the road sign 38 indicating the roundabout 37 as illustrated in FIG. 4, the drive assist device 10 identifies, on the basis of the road form, a road area in the present road 31 extending to the entrance to the roundabout 37, and designates the road area as the assist area 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected sign recognized as associated with a traffic circle as taught by Satomura in order to provide appropriate drive assistance according to road conditions. 

Claim(s) 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Shimizu in view of Sawada further in view of US 20170247030 (“Rinaldo”).
As per claim(s) 74, Ohmura does not explicitly disclose wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway. 
However, Rinaldo teaches wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway (see at least abstract, [0002], [0004] [0012]: which are used to determine when the vehicle is passing by objects, such as a house or fence, next to or near the driveway).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein determining that the identified occlusion zone includes a hidden road entrance is further based on a detected portion of a building indicating a possible presence of a driveway as taught by Rinaldo in order to determine a desired reversing path of travel for the vehicle. 

Claim(s) 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura in view of Shimizu in view of Sawada further in view of US 20150151751 (“Clarke”).
As per claim(s) 84, Ohmura does not explicitly disclose wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
However, Clarke teaches wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (see at least [0352]: the response may include an emergency avoidance action if the indicator of intercept time indicates that a target object is within a particular intercept threshold (e.g., within the second intercept threshold). The emergency avoidance action may include changing lanes and/or emergency braking, claim 11: wherein the emergency avoidance action includes changing lanes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Ohmura by incorporating wherein the navigational change for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane as taught by Clarke in order to avoid a collision. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668